DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sheet supporting portion”, “a rotary feeding member”, “a separation portion” and “a return portion” in claim 1, “a driving source” and “a drive transmission portion” in claim 4, “an urging portion” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sata (US Patent No. 10,214,373 B2).
Regarding Claim 1, Sata discloses 
a sheet supporting portion (52) configured to support a first sheet and a second sheet that are superposed in a stacking direction (i.e. the normal direction of the stack of sheets S in Fig. 5); 
a rotary feeding member (503) configured to feed the first sheet supported on the sheet supporting portion; 
a separation portion (504/505) configured to separate the second sheet fed by following the first sheet from the first sheet; 
a return portion (one of the two 506’s) configured to return the second sheet, separated by the separation portion from the first sheet, toward the sheet supporting portion (per Operation E in Column 6); and 
a regulating portion (the other of the two 506’s) comprising a regulating surface (i.e. the right face, contacting stack S in Fig. 5) configured to regulate a position of leading edges of the first sheet and the second sheet supported on the sheet supporting portion (as in Fig. 5A), the regulating portion being configured to move between a regulating position (Fig. 5A) configured to regulate the position of leading edges of the first sheet and the second sheet by the regulating surface, and an allowing position (Fig. 5D) being configured to allow feeding of the first sheet and the second sheet supported on the sheet supporting portion, the regulating surface being extended in the stacking direction in a state where the regulating portion is positioned at the regulating position (i.e. this right face is parallel to the normal direction of stack S).
Regarding Claim 2, Sata discloses
an inclined plane (see Fig. 2 mark-up below, Fig. 3) configured to be inclined with respect to a sheet feeding direction (parallel to 52 in Fig. 3) and the stacking direction, and configured to slide against the first sheet and the second sheet fed by the rotary feeding member.
Regarding Claim 4, Sata discloses
a driving source (106) configured to generate driving force; and 
a drive transmission portion (507) configured to drive the return portion and the regulating portion by the driving force of the driving source, 
wherein the return portion comprises a first cam follower (506a, where the return portion is taken as the left 506 in Fig. 4), and 
the drive transmission portion comprises a first cam (507) configured to drive the return portion by engaging with the first cam follower and rotating (see Fig. 4).
Regarding Claim 16, Sata discloses
an image forming unit (comprising 11-14, 31) configured to form an image on a sheet fed by the sheet feeding apparatus.


    PNG
    media_image1.png
    563
    590
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sata (US Patent No. 10,214,373 B2).
Regarding Claim 3, Sata discloses
the regulating surface is protruded from the inclined plane in the stacking direction when viewed in an axial direction (as in Fig. 3, 506 is parallel to a normal direction of 52 and protrudes from 508) of a rotation axis of the rotary feeding member in a state where the regulating portion is positioned at the regulating position (Fig. 3). Sata does not explicitly disclose a rotary shaft for the rotary feeding member.
Sata however implicitly discloses a pin/boss on 501 parallel to 503 and explicitly discloses a roller shaft for 504 in Fig. 9, for the purpose of rotationally supporting a roller.

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Sata by explicitly including a roller shaft as 

disclosed by Sata (on roller 504), for the purpose of rotationally supporting a roller. The 

modification would involve adding a shaft similar to that supporting 504 to 501 at the 

location of the pin/boss for supporting 503.


Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows first and second pivot shafts and an overlap (Claims 5-11) or a second cam and second cam follower (Claims 12-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami et al. (US Pub No. 2019/0193964) discloses a return portion 241a.
Murakami et al. (US Pub No. 2016/0355358) discloses a return portion 212.
Machida et al. (US Pub No. 2016/0257511) discloses a regulating portion 140.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        July 14, 2022